bo

os

12

13

14

 

 

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 1 of 17

 

 

 

 

 

 

 

 

 

 

resides at Ely State Prison, White Pine County, Ely, Nevada, were violated by the actions of the below-

named individuals, which were directed against Plaintiff at (Institution where violations occurred)

| thy Stee. fii Seh , on the following dates: Count I: b-lL- Z- 0

 

 

 

 

 

 

 

Count IT: Count UI: . (List additional counts and dates, if
applicable): _ : 5 oat rae rei
2) piskonctae (Full Name): ~iVhipen QewBer4 _ resides at (Full
Address): 2.0). Box BI ely AVES 30) ; , and is employed as (Title and Position; if
any): OUD. pad : . This defendant is sued in his‘her (check one or
both): Individual VY otteia capacity. Explain how this defendant was acting under color of
raw: (Ei Se to Lect mee File Pe erica document's dv the cots

 

FILED RECEIVED
ENTERED SERVED ON
Case No. COQUNSELIPARTIESIOF RECORD
i Dept. No.
== JUL 06 2021 |
oo US TOR NEA Ree
IN THE JUDICIAL DISTRICT COURT OF THE STATE of RERIEDS NEV pA
IN AND FOR THE COUNTY OF BY: SAY __pepury
iW
| ) “NO CORY
“De§ thet Paul Seneky al )
Plamtiff, }
} STATE CIVIL RIGHTS COMPLAINT |
Vs. ) L
j L
1 ) oye 0029?
tly Cte Prisen } 3:21-Cv
Defendant.
Comes now Plaintiff, and for his cause of action, complains of Defendants, and each of them as
follows:
A. JURISDICTION
1} This complaint alleges that the civil nghts of Plaintiff, JAS Mi nt f Sancthet-L _. who presently

 

 
any}:

Address}:

 

 

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 2 of 17

3) Defendant (Full Name):

Address}:

. resides at (Full

 

, and is employed as (Title and Position; if

 

. This defendant is sued in his*her (check one of

 

both): Individual

law:

Official capacity. Explain how this defendant was acting under color of

 

 

4) Defendant (Full Name):
Address):

any}:

_resides-at (Full

 

_and is employed as (Title and Position: if

 

. This defendant is sued in his*her (check one or

 

both}: Individual

law:

Official capacity. Explain how this defendant was acting under color of

 

5) Defendant (Full Name}:

. resides at (Full

, and is employed as (Title and Position; if]

 

any}:

. This defendant is sued in his‘her (check one or

 

beth): Individual

law:

Official capacity. Explain how this defendant was acting under color of

 

 

in

7) Jurisdiction exists for this action under Nev. Const. art. 6, § 6, NRS 41.130 and (check if

applicable:) NRS 41.0

If you are naming more than five (5) defendants,
clude such within additional pages attached hereto

31 and NRS 41.032, as related to State employees, and/or __ other:

 
iQ

12
13
L4

IS

Lé
13
20

21

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 3 of 17

B. NATURE OF THE CASE
Briefly state, in numbered paragraphs, the background facts of your case (you may attach additional
pages, in necessary) :_()V\ Fla, duy ef Wane 12 2020 T ppd Maltiple

Yeanest’s ty hove my Lege _ducrment’s Sent out te +h. cenrts By

Sing WSF Mailing Service do to the Fact that Ens A indigent

awd: SALEY 45 andy ent inwrety. | apd a wes duvyed to cb So

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
1?

13

14

1a

19

20

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 4 of 17

C, CAUSE OF ACTION
If you have more than three (3) counts, attach additional sheets hereto.
COUNTI
The following civil rights have been violated: lenyee de Fide Legal dogemryents

in fe Tumaby wie Xte oe

Supporting Facts (Include all facts you consider

 

important. State the facts clearly, in your own words, and without citing legal authority or argument. Be
sure you describe exactly what each specific defendant (by name) did to violate your rights):
f 1 \ * rf i
Em A indiguntd nmete and S wed duny legal envetope’s +o file |
f | wget ‘ 4:
ny documents 3p rw ede One of My Civir Orn do So Se Le S dein yore}

+e Ge SC thy indioen¢ ond 2nvelpPe Ay Bite t

 

 

 

 

 

 

 

 

 

 

 

 

 

 
11
12

13

15

16

18
19

20

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 5 of 17

COUNT IH

The following civilrightshave been violated:

 

Supporting Facts (Include all tacts you consider

important. State the facts clearly, in your own words, and without citing legal authority or argument. Be

sure you describe exactly what each specific defendant (by name) did to violate your rights):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
oJ

ss

10
11
12
13
14

15

19
2g
21

a2

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 6 of 17

COUNT II

The following civil rights have been violated:

 

 

Supporting Facts (Include all facts you consider

 

important. State the facts clearly, in your own words, and without citing legal authority or argument, Be

sure you describe exactly what each specific defendant (by name) did to violate your rights):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
~l

w

10

11

12

21

2d

23

24

25

26

26

 

 

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 7 of 17

D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF
1) Have you filed other actions in state or federal courts involving the same or similar facts as nvolved in
this action? Yes VY No (If your answer is “Yes”, describe cach lawsuit. If more than one, describe
others on an additional page using the below outline.)
a) Defendants: — -
b) Name of court and case number: ee _ __—_—!

c} Disposition:

 

d) Issues raised:

 

¢) Approximate date complaint filed:
f) Approximate date of disposition: __—_—!
2) Have you attempted to resolve the dispute stated in this action by seeking relief from the proper
administrative officials, e.g. have your exhausted available administrative grievance procedures per AR
74g! wo . Yes No,
If your answer is “No”, did you not attempt administrative relief because the dispute the validity of a:
(1)__ disciplinary hearing; (2) state or federal court decision; (3) ___state or federal law or

regulation: (4) parole board decision; or (5 other gr i Veet Civ Lede

If your answer is “Yes”, provide the following necessary information: Grievance number: 2#¢b-3 +03 ¢ |
Date and institution where grievance was filed: (-i1-lo

Response to grievance: cheyt ¥ 2d

 

 

 

 

 

 
13
20
2l

ad

__ Other:

 

 

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 8 of 17

E. REQUEST FOR RELIEF
WHEREFORE, Plaintiff, expressly reserving the right herein to include al] items of damage,
demands judgment against the Defendant(s), as follows:
CLAIM FOR RELIEF FOR PLAINTIFF:

(Check and complete as applicable:)

‘ , Gp “ 3
I. 4 Compensatory damages in the amount of $10, ovo as against Defendant(s)
Special damages in the amount of $ ____as against Defendant(s)
Punitive damages in the amount of $ as against Defendant(s)

VY Inj unctive relief as follows: +4 be peek Gente ko Vb SCora. 5 do to the

tack th 2 casey tot tims Bavrd «

Declaratory judgment as follows:

 

 

Attorney's fees and costs herein.

 

 

(“For such further relief as the Court may deem meet, equitable and proper.

Dated this _\. day of Sly 0 tH.

1 f
SesMin ge Seanchy “lL Dasmihe PAr\ aie.

(Name of person prepared or Sentnt [Sai
helped prepare this complaint ELY STATE PRISON
if not the Plaintiff) P.O, BOX 1989

Ely, NV. 89301

 
aa

23

24

 

 

Case 3:21-cv-00292-MMD-CLB Document1-1 Filed 07/06/21 Page 9 of 17

VERIFICATION

Under penalty of perjury, the undersigned declares that he is the Plaintiff im the foregoing

complaint and knows the contents thereof; that the pleading 1s true and of his own knowledge, except as

to thase matters stated on information and belief, and as to such matters he believes them to be true. |

further verify thal the foregoing pleading is true and correct, and is made under penalty of perjury without

benefit of notary pursuant to NRS 208.165, as | am an incarcerated person.

Dated this_|_day of “S4ly 2024.

Dede. Parl

Senthya—  #|\4 Oot
ELY STATE PRISON

P.O. BOX 1989

Ely, NV. 9301

Plaintiff In Pro Se

 
10

11

1é

20

21

23

24

25

 

 

Case 3:21-cv-00292-MMD-CLB Document 1-1 Filed 07/06/21 Page 10 of 17

AFFIRMATION PURSUANT TO NRS 239B.030

The undersigned does hereby affirm that the preceding complaint does not contain the social

security number of any person.

Dated this _| day of Duly 202.

cyano he owl

Gary Ay ae #4 Saz—
ELY STATE PRISON
P.O. BOX 1989
Ely, NV. 89301
Plaintiff In Pro Se

 
Case 3:21-cv-00292-MMD-CLB Document 1-1 Filed 07/06/21 Page 11 of 17

LOG NUMBER: _2OU.s 31 OF)

NEVADA DEPARTMENT OF CORRECTIONS
SECOND LEVEL GRIEVANCE

—_

 

 

 

 

NAME: Sy La ch 640 |D. NUMBER: 485) Z—
INSTITUTION: -@5 ? UNIT: DA ZX NG
| REQUEST THE REVIEW OF THE GRIEVANCE. LOG NUMBER 206-3 1-03610 ON THE

 

SECOND LEVEL. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION
IS ATTACHED FOR REVIEW.

SWORN came — OF PERJURY

INMATE SIGNATURE: DATE: (0-15-24

 

WHY DISAGREE: When Tm Debus denyes fine lep ¢ oy LAL Lets sendy Rote and hey toe oes

: bon i a : . '
iy ful Lad es | eas Neg ‘6 thet FF 4 We es Wh Rap yr Hh Left Dyes y Types Fhe fleen dinyiny Vee

Ly 4 ae tage Z #3 F |
crv toils the foht 1S DS ay & ASF net, 3 F Sould Beatle Tr use ny ye py Lb gel muil

} 7
bl50 the feed Ther He pan Sendyayy out Fay Leual fiw | te the court's Lohy begald thaws Bae peetd ty ofen
ri ‘ -
k 2 ‘: * wie

it Qing Sete) weil ppbers yey aeiny tu Papincs he cy d tape q\ by Ageted ond storenent fe may

GRIEVANCE COORDINATOR SI ate. !°/ 9/2

SECOND LEVEL RESPONSE:

 

 

BS oe Best econ ae

 

 

GRIEVANCE UPHELD __\ GRIEVANCE DENIED ISSUE NOT GRIEVABLE PER AR 740

SIGNATURE: te rite: 22? A pate J72/-2 I
ce # ¥ oy

DATE: PL a 2,

pate. 217-2)

 

 

 

 
 

GRIEVANCE COORDINATOR SI

INMATE SIGNATURE; r=
cans

 

 

 

 

 

 

 

 

THIS ENDS THE FORMAL GRIEVANCE PROCESS
Original: To inmate when camplete, or attached to formal grievance
Canary: To Grievance Coordinator FR |E ‘e [= (WV Ee [D)
Pink: Inmate's receipt when formal grievance filed — —e
Gald: Inmate's initial receipt airy
1 fu
Ely State Frison Deputy Director
Support Services
oct 10 7u20

ti DOC 3094 (12/01)
Grievance C00"
- py cV-00292-MMD- Gh te ot Neva gf ited 07/06/21 Page 12 of 17

Department of Corrections

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INMATE GRIEVANCE REPORT

ISSUE IDF 20063103610 ISSUE DATE: 06/24/2020
INMATE NAME NDOC ID TRANSACTION TYPE ASSIGNED TO
- SANGHE?, JASMINEPAUL | 1148512 | RTRN_L2 HWICKHAM _ |
LEVEL |TRANSACTION DATE| DAYS LEFT FINDING USER ID STATUS |
a ee 01/44/2021 Ps Sen Denied KSWAIN INACTIVE
ie INMATE COMPLAINT ina hii

ap OFFICIAL RESPONSE

 

 

Inmate Sanchez, | am in receipt of your grievance in regards to legal mail being searched and being denied envelopes.
Upon review of your grievance | agree with the past First Level answer that was given. It should also be noted that AR 722 states
"Legal supplies will anly be provided once per month ta indigent and indigent-at-the-moment inmates. Supply quantities are to be
issued based on legitimate needs for active litigation on a case-by-case basis. The burden of proof is the responsibility of the inmate.”
So you will need to make sure you get all the supplies in your request once a month. It also states in AR 722 that "Indigent legal mail
aie be scanned prior to sealing the envelope" so your mail needs to be searched before it is sent oul. Your remedy is noted and

Be

jected. Grievance denied,

 

Whe

GRIEVANCE RESPONDER

Report Name: NVRIGR Page 1of6
Reference Name: NOTIS-RPT-OR-0217.4
Run Date: JAN-14-21 09:48 AM
Case 3:21-cv-00292-MMD-CLB Document 1-1 Filed 07/06/21 Page 13 of 17

Log Number Osb!' O

NEVADA DEPARTMENT OF CORRECTIONS
FIRST LEVEL GRIEVANCE

 

 

 

wt | - a
NAME: . BNentfZ— |.D. NUMBER; la 694i
INSTITUTION: _<2- p UNIT: SA 2 Uy
| REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBER 6-3-63610 , IN A FORMAL

 

MANNER. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION IS
ATTACHED FOR REVIEW.

SWORN DECLARATION UNDER PENALTY OF PERJURY
INMATE SIGNATURE: S a pate: 7/721 27
WHY DISAGREE: Nig fe mal sy ond. Stttmen tf Ky imeny. 0S Sty J

Sele My Len! Wace | avi By WEE Since Dam ff WIAA
th Watts

 

 

 

, Z 1
GRIEVANCE COORDINATOR ee ~ DATE: L2t4f2-~

FIRST LEVEL RESPONSE:

 

 

 

 

 

 

 
  
 
 

 

 

 

 

 

 

GRIEVANCE UPHELD| | JSR VANE NIED ISSUE NOT GRIEVABLE PER AR 740
é
WARDEN'S SIGNATURE: | h TITLE: A AS DATE: o/oT 40
GRIEVANCE COORDINATOR La

DATE: P

= eee RE
INMATE AGREES _ “ INMATE DISAGREES ,
A \0-Ib-2¢

INMATE SIGNATURE; _ Se DATE:

ZA \
FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A SECOND LEVEL GRIEVANCE MAY BE
PURSUED IN THE EVENT THE INMATE DISAGREES.

 

 

 

 

 

 

 

 

Original: To inmate when complete, or attached to formal grievance
Canary: To Grievance Coordinator
Pink: Inmate's receipt when formal grievance filed
Gold: Inmate's initial receipt ee Ely e ED
Ely State Prison Ely State Prison NOV 02 2020
Tango? | y Deputy Cirector
OCT \ 2020 JUL é i 2020 Support Services

 

ba
Grievance Coordinator Grievance Coordinator DOC 3093 (12/01)
Case 3:21-cv-00292-MMD-CLB Document 1-1 Filed 07/06/21 Page 14 of 17
pea State of Nevada
Department of Corrections

  

INMATE GRIEVANCE REPORT

ISSUE ID# 20063103610 ISSUE DATE: 06/24/2020
[INMATE NAMENTI= I | NDOC ID] TETRANSACTIONTYPE™ [ASSIGNED TOT
[ - SANCHE?, JASMINE PAUL | 4148512 ~ RTRN Li WREUBART |
(WLEVED™ [TRANSACTION DATE] DAYS LEFT |” FINDING. "USERID =—s|_:s STATUS”
43 Ler hota eat ea vidi aga : au = ey Ser ¥

P| 10/05/2020 "Denied ~~ TBALTIERRA [INACTIVE

 

 

 

   

 

 

 

 

 

 

 

 

 

eae ee COFFICIAGRESPONSER 7

HRP Inmate Sanchez 1148912

 

lam in receipt of your First grievance log number 2006,31.03610 in regards to your legal mail not being mailed out via NSF.

HRP Inmate Sanchez the envelope you provided was not marked by the ESP Law Library for use as indigent legal mail. Additionally the,
envelope provided by you was 3 altered envelopes put together. PER AR 722 the Law library will provide you with 449, 9x12 or 10x15
anvelopas for you to ship out your legal mail. Please review AR 722 to ship out your indigent legal mail appropriately, Due to these facts:
your grievance is denied.

    
 

GRIEVANGE |

NVRIGR Page 1 of 2
nce Nau NOTIS-RPT-OR-0217.4
ate: -05-20 01:01 PM

R
R

Grievance Coordinator
Case 3:21-cv-00292-MMD-CLB Document 1-1 Filed 07/06/21 Page 15 of 17

Log Number ZO0b 4 : 02/0

NEVADA DEPARTMENT OF CORRECTIONS

 

 

 

INFORMAL GRIEVANCE
NAME: Se Can th t—L- 1.D. NUMBER: | rl)
INSTITUTION: es UNIT: PALS

 

GRIEVANT’S STATEMENT: “ok wifey” €t Rekse nv Ay Hhyng

Ry Meds. ( Send he ih Lett by \|_ Ma \ ul Plat By WE

 

 

 

 

SWORN NS ae PENALTY OF PERJURY

INMATE SIGNATURE: pate lide’ ime Gilt

Fee C
fo" } |
GRIEVANCE COORDINATOR sonar pare. Yegho TIME: G <3,

GRIEVANCE RESPONSE:

 

 

 

 

a

 

7 SD

UK

CASEWORKER SIGNATURE: feted DATE: 01/1b /ze
____ GRIEVANCE UPHELD _“_ GRIEVANCE DENIED ____ OT GRIEVABLEPER @R 740
GRIEVANCE COORDINATOR APP DATE: 73 ae
INMATE AGREES __¢

INMATE SIGNATURE: A
1 N

FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A FIRST LEVEL GRIEVANCE MAY
BE PURSUED IN THE EVENT-THE INMATE DISAGREES.

 

 

 

 
   

INMATE DISAGREES

Zyl

DATE: @~

 

 

 

Original: To inmate when complete, or attached to formal prievance
Oana S To Grievance Coordinator Ely State Prison
Pink: Ely State Fipimatg’s receipt when formal griev tad on ¥ olale
Gold: Inmate's initial receipt “ely © Pris
UCT 14 70en JUL 27 2020 cea aeee
i : ievance Coordinator
Grievance Coordinato! Grievance Coordinator Grievance :

DOC 3091 (12 / 01)
Case 3:21-cv-00292-MMD-CLB Document 1-1 Filed 07/06/21 Page 16 of 17
prey State of Nevada
Department of Corrections

INMATE GRIEVANCE REPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISSUE ID# 20063103610 ISSUE DATE: 06/24/2020
INMATE NAME NDOC ID TRANSACTION TYPE ; ASSIGNED TO ©
SANCHEZ, JASMINE PAUL 1148512 ~~ RTRN_INF WREUBART
LEVEL |TRANSACTION DATE] DAYS LEFT ~~ FINDING USER ID STATUS |
IF ornia2oz0 5 Denied TBALTIERRA INACTIVE |
ee _ INMATE COMPLAINT = ‘ |
es OFFICIAL RESPONSE ~

 

HRP Inmate Sanchez #1148512
am in receipt of your grievance log number 2006.31.03610 in regard to your legal mail not being sent out.
HRP Inmate Sanchez you have refused to let legal mail delivery staff search your legal mail on multiple occasions (e'02020, 4102020

and again on 4/12/2020) also see IR-2020-ESP-001149. Mail was being returned to you due to being short on pastage it still has to be
Searched by mail room staff per AR 722.09 which you refused to allow, Due to these facts your grievance denied.

 

GRIEVANCE DENIED

 

 

 

 

 

 

BindletesPhinoe. NOT S-RPT-OR-0217.4 Ely State Prison Page 1 of 2
AC Te jon -13-20 06:57 AM sy 27 2020

. inator
Grievance Coordinator Grievance Coord
Case 3:21-cv-00292-MMD-CLB Document 1-1 Filed -P ld 7 of 17
2

NEVADA DEPARTMENT OF CORRECTIONS
UNAUTHORIZED MAIL NOTIFICATION

TO: DSeaclrec VOSS. REREE WASS\2

FROM: MAILROOM OFFICER (= Sy\e_ FINAL DATE FOR DISPOSITION
OF UNAUTHORIZED MAIL:

RECEIVED: ee _ 6-\A-~ 92030

(DATE)

 

 

 

 

Ro hox Weck Lea : me. | due ees shaw cx pratt OFOE

Tywede Pelused So recieve _

 

 

 

 

TO! 7
US District Corre Olkco Of
: we Clerc ee

- Hae S Vi COW 0. St Prd
enn Nv ASO |

 

You have ten (10) working days from this date to inform the Mailroom Officer, in writing, of what you
want done with this mail. Your choices are:

_ he Ship or mail out at your expense;
_ a Have the unauthorized mail disposed of according to NDOC procedures:
or,
3. Appeal the decision through the inmate grievance process.

 

If the Mailroom Officer does not receive the above information within ten (10) days, this mail will be
destroyed.

THIS IS THE ONLY NOT

 

Life. é~ —B-t-pepo

(MATLROOM OFFICER SIGNATURE) (DATE)
White: Inmate -
Yellow: Mailroom Ely State Prison
Pink: Attach to Unauthorized Mail Ely State Prison . coupe
Ely State Prison JUN #3 aU
OCT 747020 JUL 27 2020 Grievance Coordinator
Grievance Coordinator DOC 1518 (1:04)

Grievance Coordinato
